Citation Nr: 9910471	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bronchitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
post nasal drip disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
headache disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
cancer.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a September 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs, whereby the veteran's claims were 
denied.  

The veteran initially submitted claims concerning a nasal and 
headache disorder in April 1956.  A rating decision was 
promulgated denying the nasal disorder claim, and a letter 
was sent to the veteran notifying him that headaches were not 
shown as of his last VA examination.  The RO next confirmed 
and continued that decision in a action dated May 1956, and 
denied a claim for sinusitis in an action dated September 
1959.  Other Board of Veterans' Appeals decisions also denied 
the issues on appeal, specifically, a decision dated January 
1960 denied a claim for sinusitis; a decision dated January 
1961 denied subsequent claims for sinusitis and headaches; a 
decision dated November 1962 dismissed the veteran's claims 
for sinusitis and headaches; and a decision dated April 1982 
found that new and material evidence had not been received to 
reopen the veteran's claims for sinusitis and headaches, and 
that his claim for post nasal drip disorder was denied.  The 
veteran next submitted claims for a skin cancer disorder, 
which was first denied by the RO in a decision dated February 
1984.  The RO also found that no new and material evidence 
had been submitted to reopen claims for skin cancer, 
headaches, sinusitis, or a postnasal drip disorder in a June 
1985 decision.  An August 1986 Board decision also found that 
no new and material evidence had been submitted to reopen 
claims for headaches, sinusitis, postnasal drip and skin 
cancer disorders, and a rating action dated February 1988 
denied service connection for a bronchitis disorder.  An 
October 1992 Board decision next found that no new and 
material evidence had been submitted sufficient to reopen the 
veteran's claim for skin cancer.  The RO also found that no 
new and material evidence had been submitted to reopen the 
veteran claims for skin cancer, a post nasal drip disorder, 
sinusitis, headaches or bronchitis, in an action dated May 
1995.  That last decision on the above issues became final as 
of May 1996.  The veteran again submitted what he avers is 
new and material evidence to reopen the claims above, in 
April 1997.  That claim was denied by the RO in September 
1997, and the veteran subsequently perfected that appeal, 
instituting the present action.


FINDINGS OF FACT

1.  Entitlement to service connection for bronchitis, 
sinusitis, a post nasal drip disorder, headaches, and skin 
cancer was denied by the RO by means of a rating decision 
dated May 1995.  The veteran was notified of that decision, 
and of appellate procedures, but he did not perfect an appeal 
within the one year time period.

2.  The evidence received subsequent to May 1995 with regard 
to claims for service connection for bronchitis, sinusitis, a 
post nasal drip disorder, headaches, and skin cancer is not 
so significant by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The May 1995 rating decision, wherein service connection 
for bronchitis, sinusitis, postnasal drip, headaches, and 
skin cancer was denied, is final.  38 U.S.C. § 7105 (West 
1991& Supp. 1998), 38 C.F.R. § 20.302 (1998).

2.  The evidence received subsequent to the RO's May 1995 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
bronchitis, sinusitis, a post nasal drip disorder, headaches, 
and skin cancer.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.104(a) (1998); see also 38 U.S.C. § 7104(b) 
(West 1991 & Supp. 1998).  Additionally, governing statutory 
and regulatory provisions stipulate that a claimant has one 
year from the date of notice of an adverse RO rating decision 
in which to indicate disagreement therewith; otherwise, that 
decision is final, and may be reopened only upon the receipt 
of additional evidence which, under the applicable statutory 
and regulatory provisions, is both new and material.  
38 U.S.C. § 7105 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.104(a) (1998).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

A two-step analysis is necessary in determining whether to 
reopen a claim, in that it must first be determined if there 
is new and material evidence; if there is such evidence, the 
claim must then be reviewed on the basis of all of the 
evidence, both old and new.  See Manio v. Derwinski, 1 
Vet.App. 140 (1991); see also Evans, 9 Vet.App. at 283 
(1996).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends, in essence, that he suffers from 
bronchitis, sinusitis, a post nasal drip disorder, headaches, 
and skin cancer disorders, that are related to his active 
service.  He specifically contends that his bronchitis, 
sinusitis, post nasal drip and headache disorders are due to 
the damp conditions he experienced during service, and that 
he manifests skin cancer due to radiation exposure during his 
WWII service.  

In the instant case, service connection for the above 
disorders was denied in a rating action dated May 1995, after 
the RO noted that the evidence the veteran's submitted was 
duplicative of evidence previously submitted.  The veteran 
did not appeal that decision, but subsequently again filed 
claims for service connection in April 1997, which were 
denied in a rating action dated September 1997.   

The medical evidence submitted subsequent to May 1995 
includes copies of prescription forms dated 1962.  The first, 
from a Dr. Kendrick, states that the veteran was treated for 
acute sinusitis in November 1946 and December 1946, and that 
he has had chronic sinusitis since that time.  The second 
prescription form shows that the veteran was treated from 
January 1959 to May 1961 for sinusitis, frontal headaches, 
yellow, green, thick postnasal drip, which was relieved by 
treatment.  

An admission card dated January 1947 shows that the veteran 
was diagnosed with chronic sinusitis; a certificate dated 
Mary 1959 shows that veteran was treated for chronic 
sinusitis with complaints of postnasal discharge and nasal 
congestion; and a certificate of attending physician dated 
April 1956 shows that a "[c]hest x-ray in 1949 suggested a 
chronic bronchitis on the basis of chronic sinusitis and 
postnasal drip.  Repeat chest x-ray in 1950 showed 
considerable clearing of the bronchitis following 
tonsillectomy."  

Pathological reports show that the veteran was diagnosed with 
basal cell carcinoma in reports dated March 1997 and November 
1992, and with squamous cell carcinoma, in reports dated 
August 1991 and October 1992.  A letter from his private 
physician, dated September 1991, shows that the veteran had 
basal cell carcinoma excision of the scalp and forehead.  

The veteran also submitted additional laboratory reports.  A 
laboratory report dated May 1994 shows that he had elevated 
glucose and cholesterol levels.  Reports dated May 1994 show 
that the veteran was diagnosed with an aortic aneurysm and 
diverticulosis, and that he had elevated PSA test results.  A 
record dated March 1995 evaluates his abdominal aortic 
aneurysm.  

As indicated above, a final decision by the Board or by the 
RO may be only reopened upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material.  Because the veteran 
did not appeal the May 1995 rating decision by the RO, it 
became final within one year from that decision, that is, in 
May 1996.  38 U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.302 (1998).  Thus, the veteran would need to 
submit evidence that is considered both new and material 
under the applicable statutory and regulatory provisions.  
38 U.S.C. § 7105 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.104(a) (1998).  

Additionally, the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  See Evans v. Brown, 9 
Vet.App. 273, 284 (1996).  Therefore, only the material the 
veteran submitted subsequent to the May 1995 rating decision 
described above is considered here.  

The evidence submitted by the veteran subsequent to the May 
1995 rating decision is largely duplicative of evidence 
previously assembled and considered in prior VA 
adjudications.  Thus, much of this evidence is not new, and 
can not be considered.  In fact, after a careful review of 
the veteran's claims folder, the only copies that appear to 
not have been already associated with the veteran's claims 
folder are recent copies of his pathology and lab reports.  
Although the veteran has repeatedly submitted the same copies 
of his treatment records for the period from 1947 to 1959, 
none of this evidence is new, as it is merely cumulative of 
evidence previously assembled.

In addition, of the evidence that appears to be new, there is 
no showing of materiality.  That is, this evidence also does 
not show that the veteran has current disorders that are in 
any way related to his active service.  They show only that 
he currently has abdominal aortic aneurysm, and elevated 
glucose, cholesterol, and PSA laboratory findings.  This 
evidence, while new, is not material to the veteran's claims 
for bronchitis, sinusitis, headaches, skin cancer or 
postnasal drip disorders.  

As for the pathology and other medical evidence showing the 
veteran's basal and squamous cell carcinomas, there is no 
evidence that these disorders are in any way related to his 
active service.  The Board must point out that medical 
evidence establishing a nexus between the current disorder 
and service is required.  In addition, the veteran's claim 
for skin cancer was previously developed and subsequently 
denied by the Board in an October 1992 decision, which was 
affirmed by the United States Court of Veterans Appeals in 
July 1993 (now the United States Court of Appeals for 
Veterans Claims, effective March 1, 1999).  Thus, this 
evidence is also not material, in that it is not probative or 
relevant as to whether he has current disorders that are 
related to his active service.  

The Board recognizes that the veteran has testified in his 
personal hearing, and has continuously claimed, that the 
medical evidence from the period shortly subsequent to his 
period of service shows that service connection for the 
claimed conditions are warranted.  However, while a layperson 
can provide an eyewitness account of the veteran's visible 
symptoms, Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992), 
lay evidence or evidence from the veteran himself, without 
more, is not capable of a probative diagnosis.  See also 
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  Thus, his 
contentions are not probative of whether he currently has 
these disorders, or of whether his skin cancer is related to 
his service, and thus, are not material. 

As the submitted evidence simply does not show a relationship 
between the veteran's current disorder and his active 
service, the additional evidence is of little practical 
significance, and need not be considered in order to fairly 
decide the merits of the claim.

In conclusion, as no new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for bronchitis, sinusitis, postnasal drip, 
headache or skin cancer disorders, those claims must fail.  


ORDER

The veteran's claims to reopen issues of service connection 
for a bronchitis, sinusitis, postnasal drip, headache and 
skin cancer disorders are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


